Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
EXAMINER’S AMENDMENT
2. 	Please amend the claims as follows:
42. (Currently Amended) An electronic device, comprising:
a touch screen;
a fingerprint sensor; 
a memory storing instructions; and
a processor coupled to the touch screen, the fingerprint sensor, and the memory, wherein the instructions, when executed by the processor, cause the electronic device to:
unlock the touch screen; 
detect a first touch operation for starting an application program installed on the electronic device after the touch screen is unlocked; 
perform a first fingerprint recognition when a fingerprint authentication is required for starting the application program, wherein the fingerprint authentication is for starting and monitoring the application program, and wherein the fingerprint authentication is separate from the unlocking of the touch screen; 
start the application program when the first fingerprint recognition succeeds;
record a first time associated with the application program;
detect a second touch operation for starting the application program at a second time;

perform a second fingerprint recognition when the time interval is greater than the preset time threshold for starting the application program; and
start the application program without performing a fingerprint recognition when the time interval is less than the preset time threshold.

43. (Previously Presented) The electronic device of claim 42, wherein the electronic device is further caused to, after detecting the first touch operation for starting the application program, start the application program without performing a fingerprint recognition function when a fingerprint authentication is not required for execution of the application program.

44. (Previously Presented) The electronic device of claim 43, wherein the electronic device is further caused to:
	before detecting the first touch operation, perform a third fingerprint recognition when the electronic device is in a standby state; and
	unlock the touch screen when the third fingerprint recognition succeeds.

45. (Previously Presented) The electronic device of claim 43, wherein the instructions further cause the electronic device to, after detecting the first touch operation and before performing the first fingerprint recognition, keep a fingerprint recognition function enabled when no fingerprint is collected.



47. (Previously Presented) The electronic device of claim 43, wherein the instructions further cause the electronic device to:
determine, according to a parameter carried in a fingerprint authentication request from the application program, that a fingerprint authentication is not required for the execution of the application program; or
determine that a fingerprint authentication is not required for the execution of the application program when determining, according to the parameter carried in the fingerprint authentication request from the application program, that a fingerprint authentication is required for the execution of the application program, that a retained result of latest fingerprint authentication is a success, and that a duration between a moment at which the latest fingerprint authentication is performed and a current moment is in a preset duration range.

48. (Previously Presented) The electronic device of claim 42, wherein the electronic device is further caused to skip a fingerprint recognition when the electronic device keeps in contact with a user after the touch screen is unlocked.

49. (Previously Presented) The electronic device of claim 42, wherein the fingerprint sensor comprises a full-screen fingerprint recognition technology.



51. (Currently Amended) A method for locking and unlocking an application program on an electronic device, the method comprising:
	unlocking a touch screen of the electronic device;
	detecting a first input for executing the application program when the touch screen is unlocked;
	performing a first user authentication when the first user authentication is required for executing the application program, wherein the first user authentication is for starting and monitoring the application program, and wherein the fingerprint authentication is separate from the unlocking of the touch screen; 
	starting the application program when the first user authentication succeeds;
	recording a first time associated with the application program;
	detecting a second input for executing the application program, wherein the second input is received at a second time after the first time;
	comparing a time interval between the first time and the second time with a preset time threshold;
	performing a second user authentication when the time interval is greater than the preset time threshold; and 
	starting the application program without performing the second user authentication when the time interval is less than the preset time threshold.



53. (Previously Presented) The method of claim 52, wherein the electronic device comprises a mobile phone with a fingerprint sensor located underneath the touch screen, and wherein the fingerprint authentications are performed by the fingerprint sensor located underneath the touch screen.

54. (Previously Presented) The method of claim 51, wherein the touch screen is unlocked throughout the method including the unlocking, the detecting, the performing, the starting, the recording, the detecting, the comparing, the performing, and the starting steps.

55. (Previously Presented) The method of claim 51, wherein the electronic device comprises a plurality of application programs, and wherein the method further comprises selecting one or more of the plurality of application programs for requiring user authentication to execute.

56. (Previously Presented) The method of claim 55, wherein the one or more of the plurality of application programs comprises a social networking application.

57. (Currently Amended) A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause an electronic device to:

	detect a first input for executing an application program when the touch screen is unlocked;
	perform a first user authentication when the first user authentication is required for executing the application program, wherein the first user authentication is for starting and monitoring the application program, and wherein the fingerprint authentication is separate from the unlocking of the touch screen; 
	start the application program when the first user authentication succeeds;
	record a first time associated with the application program;
	detect a second input for executing the application program, wherein the second input is received at a second time after the first time;
	compare a time interval between the first time and the second time with a preset time threshold;
	perform a second user authentication when the time interval is greater than the preset time threshold; and 
	start the application program without performing the second user authentication when the time interval is less than the preset time threshold.
	
58. (Previously Presented) The computer program product of claim 57, wherein fingerprint authentications are used to unlock the touch screen of the electronic device, perform the first user authentication, and perform the second user authentication.

59. (Previously Presented) The computer program product of claim 58, wherein the electronic device comprises a mobile phone with a fingerprint sensor located underneath the touch screen, 

60. (Previously Presented) The computer program product of claim 57, wherein the electronic device comprises a plurality of application programs, and wherein the computer-executable instructions further cause the electronic device to select one or more of the plurality of application programs for requiring user authentication to execute.

61. (Previously Presented) The computer program product of claim 60, wherein the one or more of the plurality of application programs comprise a social networking application.
	Allowable Subject Matter
3.	Claims 42-61 are allowed.
Amended claims make the record clear of the claimed invention to distinguish over the cited prior art and the art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.